Citation Nr: 0529576	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-11 762 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
hepatitis C, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran filed this claim of entitlement to an increased 
disability rating for his hepatitis C in January 2002.  
Following the June 2002 rating decision that continued the 
veteran's 30 percent disability rating, he submitted a notice 
of disagreement (NOD) in January 2003.  Following the 
issuance of the April 2003 statement of the case (SOC), the 
veteran timely perfected his appeal in May 2003.

This claim came before the Board in January 2005.  The claim 
was remanded to obtain a new VA examination, compliant with 
the revised rating criteria for hepatitis, effective July 2, 
2001.


FINDINGS OF FACT

1.  The veteran's hepatitis C is currently manifested by no 
more than minimal liver damage with associated fatigue, 
anxiety, and depression.

2.  The veteran's hepatitis C is not manifested by 
incapacitating episodes, or minor weight loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected hepatitis C are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The RO issued the October 2001 VCAA letter prior to the 
filing of the instant claim.  The veteran filed the claim 
currently before the Board in January 2002.  The letter 
issued prior to the instant claim complied with the 
requirements under the VCAA.

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The RO issued a letter to the veteran in 
October 2001 that informed him of the evidence necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The October 
2001 letter informed the veteran that VA would make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim, such as medical records, 
employment records or records from other Federal agencies.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The October 2001 letter requested the veteran 
provide the names of the people, agencies or companies who 
had records that he thought would be helpful in deciding his 
claim.  The veteran was also asked to include the 
corresponding addresses, approximate time frames covered by 
such records and the conditions for which he was treated.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The October 2001 letter also requested 
the veteran provide any additional information concerning his 
claim.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

III.  Reasons and Bases

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (2005); see also Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).


VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).
The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated in the year prior 
to receipt of the claim in January 2002 of the veteran's 
claim for an increase.  The more recent evidence consists of 
contentions of the veteran and VA examinations, as discussed 
below.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

The veteran participated in a VA examination in March 2003.  
The examiner noted that the veteran did not suffer from 
vomiting, hematemesis, melena, episodes of colic or other 
abdominal pain, distention, nausea, ascites, eight gain or 
loss, steatorrhea, malabsorption or malnutrition.  The 
veteran's muscle strength and wasting were within normal 
limits.  The diagnosis was hepatitis C, active.

On the veteran's May 2003 VA Form 9, the veteran stated that 
his daily fatigue and depression had affected his ability to 
work.  He also stated that these conditions have affected his 
relationship with his family members.

In January 2005, the veteran's claim was remanded by the 
Board to obtain a new VA examination, compliant with the 
regulation changes for hepatitis effective July 2, 2001.

As such, the veteran participated in a VA examination in May 
2005.  The veteran reported that he experienced increased 
fatigue and muscle and joint aches.  The examiner noted that 
the veteran did not suffer from vomiting, hematemesis, 
melana, episodes of colic or other abdominal pain, 
distention, nausea, ascites, weight gain or loss, 
steatorrhea, malabsorption, malnutrition, pain or tenderness.  
The veteran did experience fatigue, malaise, weakness and 
joint aches.  His liver size was 2 FB below costal margin, 
with no splenomegaly and his muscle strength and wasting were 
noted to be 5 out of 5.  The examiner diagnosed the veteran 
with hepatitis C and chronic liver disease.

The Board notes that the provisions of 38 C.F.R. § 4.114 
involving the liver were revised, effective July 2, 2001.  
See 66 Fed. Reg. 29,486-29,489 (May 21, 2001).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000.

Specifically, 38 C.F.R. § 4.114 was amended in that 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised, Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added.  Prior to the July 2, 2001 
regulatory change, Diagnostic Code 7345 was the appropriate 
rating Code for infectious hepatitis.  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.  
As the veteran filed his claim for an increased rating in 
January 2002, the rating criteria in effect after July 2, 
2001 is for application.

Effective July 2, 2001, depending on the specific residuals, 
residuals of an injury of the liver will be evaluated as 
adhesions of peritoneum (Diagnostic Code 7301), cirrhosis of 
the liver (Diagnostic Code 7317), or chronic liver disease 
without cirrhosis (Diagnostic Code 7345).  See 38 C.F.R. § 
4.114, Diagnostic Code 7311 (2005).
Diagnostic Code 7354 [hepatitis C (or non-A, non-B hepatitis) 
with serologic evidence of hepatitis C infection and the 
following signs and symptoms due to hepatitis C infection] 
provides the following levels of disability:

100 % Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).

60 % Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.

40 % Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.

20 % Daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12- month period.

10 % Intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period;

0% Nonsymptomatic.

See 38 C.F.R. § 4.114, Diagnostic Code 7345 (2005).
Note:  An "incapacitating episode" is defined as a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected hepatitis C, which is currently evaluated 
as 30 percent disabling.  He essentially contends that the 
symptomatology associated with his liver disability is more 
severe than is contemplated by the currently assigned rating.

As noted above, depending on the specific residuals, 
residuals of an injury of the liver will be evaluated as 
adhesions of peritoneum (Diagnostic Code 7301), cirrhosis of 
the liver (Diagnostic Code 7317), or chronic liver disease 
without cirrhosis (Diagnostic Code 7345).  See 38 C.F.R. § 
4.114, Diagnostic Code 7311 (2005).  The evidence clearly 
shows that there are no adhesions of the peritoneum or 
cirrhosis of the liver, so those diagnostic codes are 
inapplicable.  Accordingly, the Board will rate the veteran's 
service-connected liver disability under Diagnostic Code 7354 
[hepatitis C or non-A, non-B hepatitis].  As discussed above, 
the clinical evidence does not indicate that the veteran's 
liver disorder includes cirrhosis.

It is evident from a review of Diagnostic Code 7354 that the 
level of disability to be assigned for the veteran's service- 
connected liver disorder hinges in large measure on the 
persistence and severity of the disability.  That is, higher 
ratings under Diagnostic Code 7354 require more frequent and 
severe symptomatology than do lower ratings.

The evidence, including the veteran's own statements, does 
not indicate that the veteran has experienced nor does it 
demonstrate near-constant debilitating symptoms, as required 
for the 100 percent level.  Although the veteran undoubtedly 
experiences such symptoms as fatigue, weakness and 
depression, there is nothing in the record which indicates or 
even such suggests that such episodes are near constant and 
debilitating.

For the 40 percent through the 60 percent level, the criteria 
contain two components, stated in the disjunctive.  In such 
cases, only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The second component for each of these levels involves 
incapacitating episodes.  An "incapacitating episode" is 
defined under the rating schedule as a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.

The evidence, including the veteran's own statements, does 
not indicate that the veteran has experienced any 
incapacitating episodes.  While the veteran has consistently 
complained of fatigue, weakness and depression, the evidence 
does not show that he has suffered any incapacitating 
episodes as defined above.  The examiners on both the March 
2002 and May 2005 VA examinations noted that the veteran did 
experience fatigue, weakness and depression, they did not 
indicate that the veteran had suffered incapacitating 
episodes, nor did the medical evidence of record indicate the 
veteran had been hospitalized for these conditions.

In addition to incapacitating episodes, entitlement to a 40 
percent rating can alternatively be established where the 
evidence shows daily fatigue, malaise, and anorexia with 
minor weight loss and hepatomegaly.  These requirements are 
stated in the conjunctive and must all be met.

Both the March 2002 and May 2005 VA examinations indicated 
that the veteran did suffer from fatigue and malaise, 
however, the veteran specifically denied suffering from 
anorexia and weight loss.  Test results indicated that the 
veteran did not suffer from hepatomegaly.

The Board notes in passing that the use of the term "such as" 
in Diagnostic Code 7354 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan, 16 Vet. App. 436.  
Accordingly, the evidence considered in determining the level 
of impairment under Diagnostic Code 7354 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment.

However, as used in Diagnostic Code 7354, with the exception 
of the 100 percent level, the term "such as" applies only to 
the symptoms experienced during incapacitating episodes, a 
term which is precisely defined in Note (2), above.  As 
stated, the evidence, including the veteran's own statements, 
does not show that he has experienced incapacitating 
episodes.

With respect to symptoms not associated with incapacitating 
episodes, i.e., fatigue, malaise and anorexia, the Board 
notes as stated above that the evidence does not show 
anorexia or any degree of weight loss or malnutrition, as 
described for the 40 percent and 60 percent levels.  The 
March 2002 and May 2005 examiners found no evidence of 
obvious nutritional deficiency, and the veteran has 
maintained his weight over the period on appeal.  Therefore, 
as one of the conjunctive criteria required for any rating 
over 20 percent has not been met, a higher rating is not 
warranted.

The veteran's personal statements were also considered by the 
Board.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
veteran is a physician.  Therefore, as a layperson he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, the Board finds that under the current version 
of the rating schedule, a rating higher than 30 percent is 
not warranted.  The Board again observes that the medical 
evidence and the veteran's own statements indicate that the 
disability has not changed appreciably over the years.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2005).


ORDER


Entitlement to an increased disability evaluation for 
hepatitis C, currently evaluated as 30 percent disabling, is 
denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


